Citation Nr: 0728352	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  02-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to retroactive waiver of military retired pay in 
favor of Department of Veterans Affairs disability 
compensation prior to July 1, 2000.  


REPRESENTATION

Appellant represented by:	William H. Bode, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975. 

The claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).  In 
February 2004, the veteran testified before the undersigned 
in Washington, D.C., at a Board hearing.  The Board remanded 
the case to the RO for additional development in August 2004.

It is not clear whether the veteran is requesting equitable 
relief.  A grant of equitable relief is solely within the 
discretion of the Secretary of Veterans Affairs, and is not 
within the jurisdiction of the Board.  See McCay v. Brown, 8 
Vet. App. 378 (1995); Harvey v. Brown, 6 Vet. App. 416 
(1994); Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The VA 
General Counsel has opined that the Secretary has impliedly 
delegated to VA department heads, including the Chairman of 
the Board of Veterans' Appeals, his authority to determine 
whether equitable relief is warranted in a particular case.  
See VAOPGCPREC 11-94, 59 Fed. Reg. 54,673.  However, since is 
unclear in this case if the veteran is, in fact, raising this 
matter, it is referred to the RO for appropriate 
clarification from the veteran and any other indicated 
action.


FINDINGS OF FACT

1.  In a February 1975 rating decision, the veteran was 
awarded a 100 percent disability compensation rating, 
effective February 22, 1975.  

2.  In April 1975, the RO informed the veteran of his award 
of service connection and of his inability to receive full 
payment of retired pay and VA compensation at the same time; 
he was also notified that he could waive a portion of his 
retired pay and receive VA compensation instead.

3. The veteran did not respond to the notification of waiver 
of retirement pay in 1975.

4.  On June 2, 2000, correspondence was received from the 
veteran in which he indicated that he wanted to receive VA 
disability compensation benefits.  

5.  The RO awarded the veteran VA compensation in lieu of a 
like amount of retirement pay effective July 1, 2000.


CONCLUSION OF LAW

Entitlement to a retroactive award of compensation in lieu of 
retired pay prior to July 1, 2000 is not warranted.  38 
U.S.C. § 3105 (1975); 38 U.S.C.A. § 5305 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3, 401, 3.750 (1975); 38 C.F.R. §§ 3.401, 
3.750 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith, supra.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

Under applicable criteria, any person who is receiving pay 
pursuant to any provisions of law providing retired or 
retirement pay to persons in the Armed Forces and who would 
be eligible to receive pension or compensation under the laws 
administered by VA if such person were not receiving retired 
or retirement pay, shall be entitled to receive such pension 
or compensation upon the filing by such person with the 
department by which such retired or retirement pay is paid of 
a waiver of so much of his retired or retirement pay as is 
equal in amount to such pension or compensation.  To prevent 
duplication of payments, the department with which any such 
waiver is filed shall notify VA of the receipt of such 
waiver, the amount waived, and the effective date of the 
reduction in retired or retirement pay.  38 U.S.C. § 3105 
(currently, 38 U.S.C.A. § 5305).  Any person entitled to 
receive retirement pay based on service as a member of the 
Armed Forces may not receive such pay concurrently with 
benefits payable under laws administered by VA.  The term 
"retirement pay" includes retired pay and retainer pay.  38 
C.F.R. § 3.750(a) (as in effect prior to November 20, 2006).  
A person specified in paragraph (a) of this section may 
receive pension or compensation upon filing with the service 
department concerned a waiver of so much of his retirement 
pay as is equal in amount to the pension or compensation to 
which he is entitled.  38 C.F.R. § 3.750(c) (as in effect 
prior to November 20, 2006).

The Board notes that 38 C.F.R. § 3.750 was recently amended 
effective November 20, 2006.  The regulation was amended to 
clarify who is eligible for concurrent receipt of disability 
compensation and military retired pay, who must waive 
military retired pay to receive disability compensation, and 
how to file such a waiver.  This amendment does not apply in 
this case, as will be discussed in greater detail below.  

In the absence of a specific statement to the contrary, the 
filing of an application for compensation or pension by a 
veteran entitled to retirement pay constitutes a waiver.  
However, this portion of the regulation was effective as of 
December 9, 1976, and the veteran's application was received 
prior to that time, in February 1975, and no application was 
received between that time and the date of the current claim, 
June 2, 2000.  Thus, while the current version of 38 C.F.R. 
§ 3.750 contains this provision, the version of the 
regulations in effect in 1975, when the veteran filed his 
claim, did not.  See 38 C.F.R. § 3.750 (1975).  Further, it 
is not the veteran's contention that he waived his retirement 
benefits in lieu of the VA compensation benefits.  

The effective date of the waiver will be the day following 
the date of discontinuance or reduction of retirement pay.  
38 C.F.R. § 3.401(e) (1975).  

A review of the record shows that during service, the veteran 
was involved in a serious motorcycle accident in which he 
sustained paralysis of the radial nerve and a traumatic 
rupture of the spleen.  A splenectomy was performed.  The 
veteran also had damage to his liver and right humerus.  An 
inservice determination concluded that the veteran was 
permanently unfit for duty by reason of his physical 
disability (the paralysis of the radial nerve) and he was 
placed on the retired list effective February 21, 1975, and 
he was separated from active duty. 

The veteran immediately applied for VA compensation benefits.  
In a March 1975 rating decision, service connection was 
granted for radial nerve paralysis, right, and a 100 percent 
rating was assigned effective February 22, 1975 (the day 
after his separation from service).

The veteran was sent a notification letter of this decision 
in April 1975.  There is no question that the veteran 
received a copy of the letter as he has furnished a copy to 
the Board.  The letter explained that the veteran was not 
entitled to receive full payment of service retired pay and 
VA compensation at the time.  As such, VA was disallowing his 
claim.  However, he was informed that he could waive a 
portion of his retired pay and elect to receive VA 
compensation instead.  The amount that would be paid to him 
was $584 per month.  He was notified that he could make the 
waiver by completing and returning the enclosed VA Form 21-
651 within one year from the date of this letter.  He was 
told to fully review this information before making a 
decision.  He was told that if he elected VA compensation (as 
the greater benefit), VA would deduct the amount of retired 
pay that he had already received beginning with the 
commencing date indicated (February 22, 1975).  It was noted 
that if the retired pay was greater than VA compensation and 
the veteran waived that portion equal to the payment shown 
($584 monthly), the veteran's VA compensation payments would 
begin on the day of the reduction in the retired pay.  The VA 
Form 21-651, Election of Compensation or Pension in Lieu of 
Retired Pay or Waiver of Retired Pay to Secure Compensation 
or Pension From Veterans Administration, was attached.  The 
veteran was also provided his procedural and appellate rights 
with regard to the decision made by VA.  

In sum, the April 1975 notice from the RO was fully 
informative and provided all necessary information to 
complete an election to receive VA disability compensation 
instead of retirement pay or to waive as much of the 
retirement pay as was equal to the amount of compensation to 
which the veteran was entitled.  

Thereafter, there was no further correspondence from the 
veteran regarding his retirement pay or VA compensation 
benefits until June 2, 2000.  At that time, the veteran 
essentially indicated that he wanted to receive VA 
compensation benefits.  The veteran alleged that he was told 
by VA to keep his retirement pay instead of switching to the 
100 percent VA compensation benefits.  

In an April 2001 rating decision, it was determined that the 
veteran's 100 percent disability compensation rating should 
be continued.  It was noted that a disability that has been 
continuously rated at or above any evaluation for 20 or more 
years cannot be reduced except upon a showing that such a 
rating was based on fraud.  Therefore, the 100 percent rating 
was "protected."  It was explained that the original 100 
percent rating was a "prestabilization" rating done in 
February 1975.  Because the veteran was in receipt of retired 
pay and did not return the form sent to him requesting him to 
elect compensation in lieu of retired pay, payment on the 
award was never processed and was withheld in lieu of retired 
pay.  The prestabilization rating was never reduced because 
the veteran's did not make the election to waive the retired 
pay.  Thus, the 100 percent protected rating remains in 
effect.  

The provisions of 38 C.F.R. § 4.28, pertain to 
prestabilization ratings from the date of discharge from 
service.  38 C.F.R. § 4.28 provides that the following 
ratings may be assigned, in lieu of ratings prescribed 
elsewhere, under the conditions stated for disability from 
any disease or injury.  The prestabilization rating is not to 
be assigned in any case in which a total rating is 
immediately assignable under the regular provisions of the 
schedule or on the basis of individual unemployability.  The 
prestabilization 50-percent rating is not to be used in any 
case in which a rating of 50 percent or more is immediately 
assignable under the regular provisions.  Further, the 
following is provided:

Unstabilized condition with severe disability- 
Substantially gainful employment is not feasible or 
advisable: 100 percent

Unhealed or incompletely healed wounds or injuries- 
Material impairment of employability likely: 50 percent

Note (1): [VA] examination is not required prior to 
assignment of prestabilization ratings; however, the fact 
that examination was accomplished will not preclude 
assignment of these benefits.  Prestabilization ratings are 
for assignment in the immediate post discharge period.  They 
will continue for a 12-month period following discharge from 
service.  However, prestabilization ratings may be changed to 
a regular schedular total rating or one authorizing a greater 
benefit at any time.  In each prestabilization rating an 
examination will be requested to be accomplished not earlier 
than 6 months nor more than 12 months following discharge.  
In those prestabilization ratings in which following 
examination reduction in evaluation is found to be warranted, 
the higher evaluation will be continued to the end of the 
12th month following discharge or to the end of the period 
provided under §3.105(e) of this chapter, whichever is later.  
Special monthly compensation should be assigned concurrently 
in these cases whenever records are adequate to establish 
entitlement.

As noted, it is also provided that if a disability rating has 
been in place for at least 20 years, it is protected from 
ever being reduced due to the provisions of 38 U.S.C.A. § 110 
and 38 C.F.R. § 3.951.

At this juncture, the Board notes that the veteran was 
originally assigned a 100 percent rating in the March 1975 
rating decision.  This was a prestabilization rating.  The 
rating sheet reflects that a physical examination was 
scheduled in December 1975.  Because the veteran did not 
elect to receive VA compensation benefits, the scheduled VA 
examination to determine the level of severity of the 
veteran's disabilities, was not conducted.  As noted above, 
the 100 percent rating assigned, although not paid, remained 
in effect for over 20 years and became protected which means 
that it cannot be reduced, regardless of the current level of 
severity of the veteran's disabilities.  

The Board further notes that had the veteran elected to 
receive VA compensation benefits, he would have been examined 
again in December 1975.  It would be speculation to comment 
on what his disability level would have been at that time or 
at any time thereafter as there are no contemporaneous 
medical records contained in the claims file.  The veteran 
would have been rated pursuant to the rating criteria in 
effect for each residual of the motorcycle accident which had 
been service-connected (radial nerve paralysis on the left, 
splenectomy, granulomatous disease, heart block, laceration 
of the liver, multiple scars, and fracture of the right 
humerus).  However, the veteran was not examined by VA since 
he did not make the election until he indicated that he 
wanted VA compensation benefits in June 2000.  He was 
examined in September 2000; however, as noted, his disability 
level would have remained 100 percent, as it was protected.  
He was also granted entitlement to special monthly 
compensation based on loss of use of one hand.  

Further, the Board did remand the case in August 2004 to 
determine whether there was medical evidence from VA or 
uniformed services medical facility in the years up to 2000 
that could be interpreted as an informal claim for 
compensation benefits under 38 C.F.R. § 3.157.  The veteran 
then indicated that he had received treatment from a United 
States Army Health Clinic from 1975 to 1985; the Board notes, 
however, that although the RO contacted the veteran, 
Selfridge U.S. Army Health Clinic, the National Personnel 
Center, and the Social Security Administration, there was no 
available record of treatment found.  The veteran has not 
reported treatment prior to 2000 by VA.  Accordingly, the 
Board is unable to state that there was an informal claim for 
compensation under the provisions of 38 C.F.R. § 3.157 prior 
to 2000.  The private medical records submitted by the 
veteran will not suffice in this regard.  See 38 C.F.R. 
§ 3.157(b)(2). 

The veteran asserts that he should retroactively receive the 
compensation benefits back to February 1975, as they were the 
greater benefit and since he was misinformed by VA.  He 
states that, in 1975, he met with a representative of VA at 
the Detroit RO who told him that if he elected to receive the 
100 percent disability pay from VA, he would likely receive a 
lower total benefit than if he opted to keep his retirement 
pay.  He was told that although he would only receive 70 
percent disability pay/retired pay from the Army, VA would 
likely reevaluate his disability and that there was a good 
chance that his disability would be rated below 70 percent.  
The veteran was informed that the Army did not reevaluate 
their disability determinations, and, thus were he to elect 
to receive benefits from the Army, he would not risk 
receiving a reduced benefit in the future.  He was told that 
the retirement pay would be only slightly lower that the 
compensation pay.  Based on what he was told, the veteran 
reportedly relied on this information and chose to retain his 
retirement benefits instead of waiving them for VA 
compensation benefits.  

The veteran has stated that in 2000, he learned that the VA 
representative had improperly advised him. He discovered that 
his VA disability rating would not have changed over time, 
and, even if had been reduced, it would never have been lower 
than the 70 percent disability rating rendered by the Army 
Medical Board.  He also discovered that the difference in pay 
was about $1000 per month.  

In sum, in 1975, the veteran was provided the option of 
receiving either retirement pay or VA disability compensation 
pay.  In order to elect the VA disability compensation pay, 
he had to complete the requisite form and take action to do 
so.  The veteran was fully informed of his options and of the 
procedure for waiver and election.  The veteran did not 
choose to waive his retirement benefits and elect VA 
compensation benefits; rather, he chose to retain his 
retirement benefits.  This fact is not in dispute.  On June 
2, 2000, the veteran's correspondence was received in which 
he indicated that he wanted to elect VA disability 
compensation benefits. 

Pursuant to 38 C.F.R. § 3.401(e)(2), in the event of a waiver 
of retirement pay, compensation is paid effective the day 
following the discontinuance or reduction of retirement pay 
(i.e., compensation will not be paid until the day after the 
service department reduces/discontinues retirement pay based 
on the receipt of the veteran's waiver of this pay). 

Upon receiving the veteran's election, VA withheld part of 
the disability pay until the retirement pay was discontinued.  
The veteran received the retirement pay through June 2000.  
As of July 1, 2000, he was paid the VA disability 
compensation benefits.  He was reportedly entitled to 
military retired pay through June 2001.  The Board notes that 
Congress amended title 10, United States Code, by enacting 
section 641 of the National Defense Authorization Act for 
Fiscal Year 2004, Pub. L. No. 108-136, 117 Stat. 1392 (2003), 
which permits certain veterans entitled to military retired 
pay and receiving disability compensation for a service-
connected disability (or a combination of service-connected 
disabilities) rated at 50 percent or higher to receive 
disability compensation as well as their military retired 
pay.  Public Law 108-136 authorized a 10 year, phased 
elimination of the VA disability offset to retired pay with 
payments to include monies that were due retroactively to 
January 1, 2004.  Congress further amended title 10, United 
States Code, by enacting section 663 of the National Defense 
Authorization Act for Fiscal Year 2006, Pub. L. No. 109-163, 
119 Stat. 3243 (2006), which permits certain veterans 
eligible for military retired pay and for compensation based 
on total disability rating due to individual unemployability 
(TDIU) to receive concurrent payment of both military retired 
pay and disability compensation subject to a phase-in period 
during the period beginning on January 1, 2004, and ending on 
September 30, 2004.  To implement the new law, VA has 
thoroughly revised the relevant regulation (38 C.F.R. § 
3.750) to clarify who is eligible for concurrent receipt of 
disability compensation and military retired pay, who must 
waive military retired pay to receive disability 
compensation, and how to file such a waiver.  The amended 
version of 38 C.F.R. § 3.750 provides the following regarding 
entitlement to concurrent receipt of military retired pay and 
disability compensation.  

(a) Definition of military retired pay.  For the 
purposes of this part, military retired pay is payment 
received by a veteran that is classified as retired pay 
by the Service Department, including retainer pay, based 
on the recipient's service as a member of the Armed 
Forces or as a commissioned officer of the Public Health 
Service, the Coast and Geodetic Survey, the 
Environmental Science Services Administration, or the 
National Oceanic and Atmospheric Administration.  

(b) Payment of both military retired pay and disability 
compensation or improved pension--(1) Compensation 
Subject to paragraphs (b)(2) and (b)(3) of this section, 
a veteran who is entitled to military retired pay and 
disability compensation for a service-connected 
disability rated 50 percent or more, or a combination of 
service-connected disabilities rated at 50 percent or 
more, under the schedule for rating disabilities (38 CFR 
part 4, subpart B), or based on a determination of 
individual unemployability under 38 CFR 4.16, is 
entitled to receive both payments subject to the phase-
in period described in paragraph (c) of this section.  
(2) Chapter 61 disability retirees retiring with 20 or 
more years of service.  Disability retired pay payable 
under 10 U.S.C. Chapter 61 to a veteran with 20 or more 
years of creditable service may be paid concurrently 
with disability compensation to a qualifying veteran 
subject to the following: (i) Any waiver required during 
the phase-in period under paragraph (c)(1)(ii) of this 
section; and (ii) if the veteran's disability retired 
pay exceeds the amount of retired pay the veteran would 
have received had the veteran retired based on length of 
service, the veteran must waive that excess amount of 
disability retired pay in order to receive VA disability 
compensation.  (3) Chapter 61 disability retirees 
retiring with less than 20 years of service.  Veterans 
who receive disability retired pay under 10 U.S.C. 
Chapter 61 with less than 20 years of creditable service 
are not eligible for concurrent receipt.  (4) Improved 
Pension. A veteran may receive improved pension and 
military retired pay at the same time without having to 
waive military retired pay.  However, in determining 
entitlement to improved pension, VA will treat military 
retired pay in the same manner as countable income from 
other sources.  

(c) Waiver--(1) When a waiver is necessary. (i) A waiver 
of military retired pay is necessary in order to receive 
disability compensation when a veteran is eligible for 
both military retired pay and disability compensation 
but is not eligible under paragraphs (b)(1) or (b)(2) of 
this section to receive both benefits at the same time.  
(ii) All veterans who are eligible to receive both 
military retired pay and disability compensation at the 
same time under paragraphs (b)(1) or (b)(2) of this 
section, except those receiving compensation for a 
disability rated 100 percent, must file a waiver in 
order to receive the maximum allowable amount of 
disability compensation during the phase-in period. For 
veterans receiving disability compensation based on a VA 
determination of individual unemployability, the phase-
in period ends on December 30, 2009.  For all other 
veterans, the phase-in period ends on December 31, 2013.  
After the phase-in period, veterans retired under 10 
U.S.C. chapter 61 who are eligible for concurrent 
receipt must still file a waiver under the circumstances 
described in paragraph (b)(2)(ii) of this section.  (2) 
How to file a waiver of military retired pay. A veteran 
may 
request a waiver of military retired pay in any written, 
signed statement, including a VA form, which reflects a 
desire to waive all or some military retired pay. The 
statement must be submitted to VA or to the Federal 
agency that pays the veteran's military retired pay. VA 
will treat as a waiver an application for VA 
compensation filed by a veteran who is entitled to 
military retired pay.
        
(d) Elections and the right to reelect either benefit. 
(1) A veteran who has filed a waiver of military retired 
pay under this section has elected to receive disability 
compensation. A veteran may reelect between benefits 
covered by this section at any time by submitting a 
written, signed statement to VA or to the Federal agency 
that pays the veteran's military retired pay.  (2) An 
election filed within 1 year from the date of 
notification of Department of Veterans Affairs 
entitlement will be considered as ``timely filed'' for 
effective date purposes. See Sec.  3.401(e)(1).  If the 
veteran is incompetent, the 1-year period will begin on 
the date that notification is sent to the next friend or 
fiduciary.  In initial determinations, elections may be 
applied retroactively if the claimant was not advised of 
his or her right of election and its effect.

While noting the relatively recent changes in the law, the 
Board must also note, however, that because at the time of 
the effective dates of the legislation and subsequent 
regulatory amendments, the veteran was no longer entitled to 
retired pay, the amendments are not applicable to the 
veteran's claim.  

The veteran was not entitled to receive his retirement 
benefits and the VA disability compensation at the same time.  
He chose to retain the retirement benefits.  He maintains 
that he deserves retroactive disability compensation benefits 
because he was misinformed by a VA employee.  The veteran 
contends that VA failed to provide aid and assistance per 
38 U.S.C.A. § 7722(d).  

38 U.S.C.A. § 7722 imposes a duty upon VA to distribute 
information to eligible veterans and dependents regarding VA 
benefits and services to which they may be entitled.  These 
provisions require VA to inform individuals of their 
potential entitlement when: (1) they meet the statutory 
definition of "eligible veteran" or "eligible dependent" 
and (2) VA is or reasonably should be aware that they are 
potentially entitled to these benefits.  VA's duty to provide 
this assistance, however, only requires actions that are 
reasonable under the circumstances.  See VAOPGCPREC 17-95.

In this case, the veteran was duly notified in the April 1975 
notification letter.  The Board notes that it is the 
veteran's contention that he was then misinformed by a VA 
employee regarding this benefit.  However, there are no 
statutory provisions allowing a grant of retroactive benefits 
based on a failure to provide information concerning benefit 
eligibility under 38 U.S.C.A. § 7722.  See also Andrews v. 
Principi, 351 F.3d 1134 (Fed. Cir. 2003).  VA's failure to 
give a claimant, or potential claimant, any form or 
information concerning the right to file a claim, or to 
furnish notice of the time limit for the filing of a claim, 
does not extend the time periods for doing so.  38 C.F.R. 
§ 21.1032(a), (c).  In VAOGCPREC 17-95, VA General Counsel 
held that a failure by VA to provide the notice required by 
38 U.S.C.A. § 7722 may not provide a basis for awarding 
retroactive benefits in a manner inconsistent with express 
statutory requirements, except insofar as a court may order 
such benefits pursuant to its general equitable authority or 
the VA Secretary may award such benefits pursuant to his 
equitable-relief authority under 38 U.S.C.A. § 503(a).

The remedy for breach of such an obligation cannot involve 
payment of benefits where statutory requirements for such 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).  

The veteran also asserts that equitable tolling applies.  
Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360 (Fed. Cir. 1998).  Equitable relief is granted 
rarely, such as in a case where a claimant actively pursued 
judicial remedies but has filed a defective pleading or where 
a claimant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.  Pfau 
v. West, 12 Vet. App. 515, 517 (1999).  

The United States Court of Appeals for the Federal Circuit 
specifically held in Bailey that equitable tolling in the 
paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass."  
Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 
13 Vet. App. 525 (2000).

In this case, the April 1975 letter fully and accurately 
informed the veteran.  The veteran contends that he was 
misled by a VA employee.  As noted, the VA apparently told 
him the pros and cons of retirement benefits versus VA 
compensation benefits.  From what the veteran states, he was 
correctly informed that he would be examined in the future by 
VA in connection for VA compensation benefits while he would 
not be examined by the Army.  The result of those 
examinations, however, could not be predicted nor could the 
VA employee state the results of how the veteran would ever 
be rated in the future.  He might have retained a 100 percent 
rating or he might have been assigned a lower rating, as VA's 
rating criteria provide for ratings from non-compensable to 
100 percent.  The veteran had the documentation provided to 
him in April 1975 regarding his benefits on which he could 
rely.  Accordingly, the Board finds that there is no basis 
for equitable tolling regarding his election for VA 
compensation benefits.  

Although the Board recognizes that the veteran feels that he 
was misinformed by a VA employee, being a victim of 
misinformation regarding the claim cannot estop the 
government from denying a benefit.  See McCay v. Brown, 106 
F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 
Vet. App. 150, 153-55 (1991), interpreting Irwin v. 
Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990).

Further, there is no evidence that the veteran was suffering 
from a mental illness that rendered him incapable of rational 
thought or deliberate decision-making, or incapable of 
handling his own affairs and functioning in society.  See 
Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004). 

While the Board acknowledges the veteran's arguments and 
concerns, the law prevents a favorable outcome.  The veteran 
cannot be awarded retroactive disability compensation 
benefits as a matter of law.  


ORDER

Entitlement to retroactive waiver of military retired pay in 
favor of VA disability compensation prior to July 1, 2000 is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


